DEATILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims / Amendments
	This office action is in response to applicant’s amendment filed 03/15/2021. 
Claims 1, 3-15 are presently pending with claims 3-8 and 10-11 being withdrawn (claim 1 is an independent claim). 
Election/Restrictions
Applicant's election with traverse of Species 1 (Figures 1-6), claims 1-2, 9, 12-14 in the reply filed on 12/03/2019 was earlier acknowledged.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 9, 12, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu et al (US 2009/0242127){hereinafter Koshimizu} in view of Koshimizu et al (US 2010/0243606){hereinafter Koshimizu ‘606} or alternately, Lenz et al (US 8,674,255) {hereinafter Lenz} and Matsumoto et al (US 2007/0227664).
Regarding Claim 1: Koshimizu teach a plasma processing apparatus (Figs. 1, 2) comprising:
a processing chamber 10 (Fig. 1 and 0042) configured to accommodate a substrate W therein to perform a processing on the substrate using plasma (abstract);
a lower electrode 12 (susceptor – 0043) configured to generate the plasma within the processing chamber (0044) and an upper electrode 60 (shower head – 0048) that faces the lower electrode, wherein the outer portion of the upper electrode faces a focus ring 38 (Fig. 1 and 0045);
a high frequency power supply 30, 32 (0044) connected to the lower electrode 12 and configured to supply a high frequency power to the lower electrode (0044);

the focus ring 38 (0045) disposed to surround the substrate W mounted on the mounting stage 12 (Fig. 1); and 
a controller (control unit – Fig. 10 and 0052) configured to execute a plasma processing (0052),
wherein the controller controls the plasma processing such that the lower electrode generates the plasma within the processing chamber (0044, 0052, 0053) and a plurality of routes of the high frequency current is formed (RF power is shown as arrows coming out through i) substrate W (Fig. 2 and 0058) and ii) through focus ring 38, as shown in Fig. 2) while the plasma exists starting from the high frequency power supply 30 to reach the upper electrode while passing through the plasma, and the plurality of routes of the high frequency current includes at least a first route and a second route (0058, 0067),
the first route passes through the lower electrode, the mounted substrate W, the plasma, and the upper electrode (0058, 0067),
the second route passes through the lower electrode, the focus ring 38, the plasma, and the upper electrode (0058, 0067). Koshimizu ‘127 also teach a control unit 110 (Fig. 10) that controls each component of the apparatus and that the entire operation (sequence) of the apparatus are controlled by the control unit 110 (see FIG. 10) having a microcomputer therein and operated based on software (program){0052}[it is noted that claim limitations “first route” and “second route” do not represent any specific structure of the claimed apparatus.]

the second route includes an impedance adjusting circuit;
the upper electrode includes an inner electrode which faces the substrate, and an outer electrode surrounding the inner electrode and disposed to face the focus ring; 
the first route passes through the inner electrode of the upper electrode; and 
the second route passes through the outer electrode of the upper electrode.
Koshimizu ‘606 teach a plasma processing apparatus comprising:
a processing chamber 10 (chamber – Fig. 1 and 0050) configured to accommodate a substrate W therein to perform a processing on the substrate using plasma;
a lower electrode 12 (susceptor - 0051) configured to generate the plasma within the processing chamber (0053) and an upper electrode 68 (showerhead - 0065) that faces the lower electrode, wherein the outer portion of the upper electrode faces a focus ring 36 (Fig. 1 and 0055);
a high frequency power supply 28, 30 (first, second RF power supplies – 0053) connected to the lower electrode 12 and configured to supply a high frequency power to the lower electrode;
a mounting stage (electrostatic chuck 38 - 0070) including the lower electrode 12 and configured to mount the substrate W within the processing chamber;
the focus ring 36 (0055) disposed to surround the substrate mounted on the mounting stage; and 
a controller 66 configured to execute a plasma processing (0069),

the first route(HF transmission path – 0077) passes through the lower electrode 12, the mounted substrate W, the plasma, and the upper electrode 68 (0054, 0077),
the second route (peripheral path – 0080) passes through the lower electrode 12 and the focus ring 36.  
Koshimizu ‘606 also teach the second route includes an impedance adjusting circuit 84 (impedance additional circuit – Fig. 4 and 0067).
Additionally, Koshimizu ‘606 also disclose use of a variable frequency RF power supply 110 (Fig. 11 and 0108) controlled by controller 66, and that enables to control RF current flowing through the focus ring (at least 0108, 0113).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the second route including an impedance adjusting circuit in view of teaching by Koshimizu ‘606 in the apparatus of Koshimizu as a known configuration of second high frequency route in plasma processing apparatus to obtain improved matching of impedance and provide enhanced uniformity of substrate processing.
Further, it would also have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the controller controlling a frequency of the high frequency power supply so as to control an amount of the plasma generated in a vicinity 
Alternately, Lenz teach a plasma apparatus comprising a frequency-variable power supply 112/120’ (tunable power supply - Figs. 1, 3A and col. 4, line 35 and col. 4, lines 46-49) controlled by a controller 102 (feedback controller – Fig. 1 and col. 3, lines 34-64) connected to an electrode 106 (lower electrode – col. 3, lines 21-22) and configured to change a frequency of a high frequency power to be supplied to the electrode. Lenz also teach that the frequency of RF supply is tuned to adjust etch uniformity, by varying the frequency of the RF power supply, the power delivered radially over the work piece, e.g., substrate, being etched may be further controlled (col. 4, lines 57-66).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to adjust a frequency of the high frequency current, generated from the high frequency power supply in view of teaching by Lenz in the apparatus of Koshimizu in view of Koshimizu ‘606 to obtain improved control of processing uniformity (col. 3, lines 2-6, Lenz).
Further, considering that Koshimizu teach a controller (control unit – Fig. 10 and 0052) that controls operation of each component of the apparatus and the entire operation sequence of the apparatus (0052), it would be obvious for the controller to adjust a frequency of the high frequency current, generated from the high frequency power supply so as to control an amount of the plasma generated in a vicinity of the first route or the second route, to enable control distribution of plasma in the processing chamber.

the first route passes through the inner electrode of the upper electrode; and 
the second route passes through the outer electrode of the upper electrode.
Matsumoto teach a plasma apparatus comprising an upper electrode 34 (Fig. 10 and 0072) that includes an inner electrode 34A (inner upper electrode – 0072) that faces a substrate W and an outer electrode 34B (outer upper electrode – 0072) surrounding the inner electrode 34A and disposed to face a focus ring 24 (Fig. 10 and 0041). 
Further, Matsumoto also teach a first route (path) flows to ground through inner (upper electrode 34A (0074). Matsumoto also teach a second route (path) flows to ground through the outer (upper) electrode 34B (0074).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the upper electrode including an inner electrode and an outer electrode in view of teaching by Matsumoto in the apparatus of Koshimizu in view of Koshimizo ‘606 or alternately Lenz as a known alternate structure of upper electrode used in plasma processing apparatus to obtain improved control of plasma density distribution in a radial direction during substrate processing.
Additionally, it would be obvious for the first route to pass through the inner electrode, and the second route to also pass through the outer electrode, plasma, focus ring, lower electrode, in the modified apparatus of Koshimizu, in view of teaching by Matsumoto, and also considering that Koshimizu and Koshimizu ‘606 both teach an upper electrode whose outer portion faces a 
Further, though taught by prior art, claim limitations “a plurality of routes of a high frequency current is formed while the plasma exists starting from the high frequency power supply to reach the upper electrode while passing through the plasma, and the plurality of routes of the high frequency current includes at least a first route and a second route”, and “so as to control an amount of the plasma generated in a vicinity of the first route or the second route” are related to function of the apparatus, and since the structure of prior art teach all functional limitations of the claim including a controller that controls all components and all aspects of operation of the apparatus, the prior art apparatus is considered capable of meeting the functional limitation (it is noted that structure of Fig. 2 of Koshimizu is substantially similar to applicant’s disclosed structure of Fig. 1). It is also noted that claim limitations “first route” and “second route” do not represent any specific structure of the apparatus.
Furthermore, it has been held:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1847 (Bd. Pat. App. & Inter. 1987).

Regarding Claim 9: Koshimizu teach the plasma processing apparatus is a capacitively coupled plasma processing apparatus (Fig. 1 and 0001). Further, Koshimizu ‘606 also teach the plasma processing apparatus is a capacitively coupled plasma processing apparatus (Fig. 1 and 0024).

Regarding Claim 13: Koshimizu in view of Koshimizo ‘606 or alternately Lenz and Matsumoto teach the impedance adjusting circuit 84 includes single or plural capacitors (0087, Koshimizu ‘606). 
Koshimizu in view of Koshimizo ‘606 or alternately Lenz and Matsumoto do not explicitly teach the capacitor is a variable capacitor.
Koshimizu ‘606 however teach a first matching unit 32A includes a matching circuit including two variable capacitors CA, CB (0083).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the capacitor in the impedance adjusting circuit as a variable capacitor in view of teaching by Koshimizu ‘606 in the apparatus of Koshimizu in view of Koshimizo ‘606 or alternately Lenz and Matsumoto as a known type of capacitor used in impedance adjusting circuit in plasma processing apparatus to provide desired control of impedance by the impedance adjusting circuit.
Regarding Claim 15: Koshimizu in view of Koshimizo ‘606 or alternately Lenz, and Matsumoto teach all limitations of the claim including the inner electrode 34A and the outer electrode 34B are insulated from each other by an insulator 74 (Fig. 10 and 0072, Matsumoto).
Koshimizu in view of Koshimizo ‘606 or alternately Lenz, and Matsumoto do not explicitly teach the inner electrode is grounded via a first impedance adjusting circuit, and the outer electrode is grounded via a second impedance adjusting circuit.

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the inner electrode to be grounded via a first impedance adjusting circuit, and the outer electrode to be grounded via a second impedance adjusting circuit in view of teaching by Kamibayashi in the apparatus of Koshimizu in view of Koshimizo ‘606, or alternately Lenz and Matsumoto to enable adjust impedance on inside and outside of the ground (upper electrode) and obtain improved uniformity of plasma distribution over the substrate.

Claim 14 is /are rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu et al (US 2009/0242127){hereinafter Koshimizu} in view of Koshimizu et al (US 2010/0243606){hereinafter Koshimizu ‘606} or alternately, Lenz et al (US 8,674,255) {hereinafter Lenz} and Matsumoto et al (US 2007/0227664) as applied to claims 1, 9, 12, 13, 15 and further in view of Iwata (US 2009/0242134).
Regarding Claim 14: Koshimizu in view of Koshimizo ‘606 or alternately Lenz and Matsumoto teach all limitations of the claim including a lower electrode 12 (Koshimizu – Fig. 1), but do not explicitly teach the lower electrode includes an inner electrode and an outer electrode.

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the lower electrode including an inner electrode and an outer electrode in view of teaching by Iwata in the apparatus of Koshimizu in view of Koshimizo ‘606 or alternately Lenz and Matsumoto as a known type of configuration of lower electrode used in plasma processing apparatus to obtain improved control of a characteristic of plasma density distribution in a radial direction.

Response to Arguments
Applicant's arguments (pages 7-9) filed 03/15/2021 regarding claim 1 (including cancelled claim 2) have been fully considered but are not persuasive as explained hereunder.
i) Applicant has argued that Matsumoto’s outer upper electrode 34B surrounds the inner upper electrode 34A, but does not face the focus ring 24, but faces the gas exhaust port 54, and is thus substantially different from the outer electrode of amended claim 1, disposed to face the focus ring. Accordingly, Matsumoto fails to disclose the inventive aspects of amended claim 1 as discussed above including, for example, an outer electrode disposed to face the focus ring.
Examiner respectfully disagrees and responds that Koshimizu already teach an upper electrode 62 that faces a focus ring 38 (Fig. 1). Further, Koshimizu ‘606 also discloses an upper electrode 70 that faces a focus ring 36 (Fig. 1). Matsumoto was cited for rejection of (previous) claim 2, since Matsumoto teaches an upper electrode 34 including an inner electrode 34A and an outer electrode 34B (Fig. 10 and 0072).

It would have been obvious to provide the upper electrode including an inner electrode and an outer electrode in view of teaching by Matsumoto in the apparatus of Koshimizu in view of Koshimizo ‘606 or alternately Lenz as a known structure of upper electrode used in plasma processing apparatus to obtain improved control of plasma density distribution in a radial direction during substrate processing.
Additionally, it would be obvious for the first route to pass through the inner electrode, and the second route to also pass through the outer electrode in the modified apparatus of Koshimizu, in view of teaching by Matsumoto, and also considering that Koshimizu and Koshimizu ‘606 both teach an upper electrode whose outer portion faces a focus ring (as explained above under claim rejections), to provide improved control of plasma density distribution in a radial direction during substrate processing. 
In view of above, cited art of Koshimizu in view of Koshimizo ‘606 or alternately Lenz, and Matsumoto is considered to teach limitations of amended claim 1, and the rejection is maintained. Further, in view of above rejection of balance claims is also maintained.
ii) As regards applicant’s remarks regarding rejoinder of withdrawn claims 3-8, 10-11 have been noted. However the same will be considered as and when independent claim 1 is considered allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hirano (US 2005/0269292) teach a plasma apparatus comprising an outer (upper) electrode 36 that faces a focus ring (Fig. 1 and 0084).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959.  The examiner can normally be reached on Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716